              Case 2:18-cr-00166-TLN Document 72 Filed 01/15/21 Page 1 of 3



 1   DINA L. SANTOS, SBN 204200
     Dina L. Santos, A Professional Law Corp.
 2   455 Capitol Mall, Suite 802
     Sacramento, California 95814
 3
     Telephone: (916) 447-0160
 4
                               UNITED STATES DISTRICT COURT
 5
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 6
 7                                                )   Case No.: 2:18-cr-00166-2-TLN
     UNITED STATES OF AMERICA,                    )
 8                                                )   STIPULATION AND ORDER TO
                  Plaintiff,                      )   CONTINUE STATUS CONFERENCE
 9                                                )
         v.                                       )   Date: April 29, 2021
10                                                )   Time: 9:30 a.m.
     EDUARDO CARTAGENA,
                                                  )   Judge: Hon. Troy L. Nunley
11                                                )
                  Defendant.                      )
12                                                )
                                                  )
13
14                                           STIPULATION
15         The United States of America through its undersigned counsel, Christina McCall,
16   Assistant United States Attorney, together with Dina Santos, counsel for Eduardo
17   Cartagena, hereby stipulate the following:
18      1. The Status Conference was previously set for January 21, 2021. By this
19         stipulation, the parties now move to continue the Status Conference to April 29,
20         2021, at 9:30 a.m. and to exclude time between January 21, 2021, and April 29,
21         2021, under the Local Code T-4 (to allow defense counsel time to prepare).
22      2. The parties agree and stipulate, and request the Court find the following:
23         a. A continuance is requested because counsel for the defendant needs additional
24             time to review the discovery, conduct investigation, and discuss a potential
25             resolution.
26         b. Counsel for the defendant believes the failure to grant a continuance in this
27             case would deny defense counsel reasonable time necessary for effective
28             preparation, taking into account the exercise of due diligence.



                             STIPULATION AND ORDER                   -1-
            Case 2:18-cr-00166-TLN Document 72 Filed 01/15/21 Page 2 of 3



 1        c. The Government does not object to the continuance.
 2        d. Based on the above-stated findings, the ends of justice served by granting the
 3            requested continuance outweigh the best interests of the public and the
 4            defendant in a speedy trial within the original date prescribed by the Speedy
 5            Trial Act.
 6        e. For the purpose of computing time under the Speedy Trial Act, 18 United
 7            States Code Section 3161(h)(7)(A) within which trial must commence, the
 8            time period of January 21, 2021, to April 29, 2021, inclusive, is deemed
 9            excludable pursuant to 18 United States Code Section 3161(h)(7)(A) and
10            (B)(iv), corresponding to Local Code T-4 because it results from a continuance
11            granted by the Court at defendant’s request on the basis of the Court’s finding
12            that the ends of justice served by taking such action outweigh the best interest
13            of the public and the defendant in a speedy trial.
14     3. Nothing in this stipulation and order shall preclude a finding that other provisions
15        of the Speedy Trial Act dictate that additional time periods are excludable from
16        the period within which a trial must commence.
17
18        IT IS SO STIPULATED.
19
20   DATED: January 14, 2021                         McGregor W. Scott
                                                     United States Attorney
21
                                                     /s/ Christina McCall
22                                                   CHRISTINA McCALL
                                                     Assistant U.S. Attorney
23
     DATE: January 14, 2021
24                                                   /s/ Dina Santos
                                                     DINA SANTOS
25                                                   Attorney for Eduardo Cartagena
26
27
28



                           STIPULATION AND ORDER                    -2-
              Case 2:18-cr-00166-TLN Document 72 Filed 01/15/21 Page 3 of 3



 1                                             ORDER
 2          The Court has read and considered the Stipulation Regarding Excludable Time
 3   Period Pursuant to Speedy Trial Act, filed by the parties in this matter. The Court hereby
 4   finds that the Stipulation, which this Court incorporates by reference into this Order,
 5   demonstrates facts that provide good cause for a finding of excludable time pursuant to
 6   the Speedy Trial Act, 18 U.S.C. § 3161.
 7          The Court further finds that: (i) the ends of justice served by the continuance
 8   outweigh the best interest of the public and defendant in a speedy trial; and (ii) failure to
 9   grant the continuance would deny defense counsel the reasonable time necessary for
10   effective preparation, taking into account the exercise of due diligence.
11          Nothing in this Order shall preclude a finding that other provisions of the Speedy
12   Trial Act dictate that additional time periods are excluded from the period within which
13   trial must commence.
14
15          IT IS SO ORDERED.
16
17   Dated: January 15, 2021
                                                                Troy L. Nunley
18                                                              United States District Judge
19
20
21
22
23
24
25
26
27
28



                            STIPULATION AND ORDER                      -3-
